925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Brian PERTIUNEN, Thomas J. Lucas, William J. Etten,Defendants-Appellees.
No. 90-1513.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kevin Bennett appeals the district court's order denying his motion for a preliminary injunction.  Bennett filed a civil rights complaint pursuant to 42 U.S.C. Sec. 1983 against three employees of the Michigan Department of Corrections.  He also filed a motion for a preliminary injunction to prevent the defendants from requiring him to submit to drug urine analysis and for disciplining him for refusing to submit to screening.


4
Upon review of the magistrate's report and recommendation, the district court denied Bennett's motion for a preliminary injunction.  The court concluded that Bennett had not established that he would suffer irreparable harm if his motion was denied and the drug testing program allowed to continue pending the final outcome of the case.    See Spence v. Farrier, 807 F.2d 753, 755 (8th Cir.1986).


5
On appeal, Bennett argues that the district court improperly denied his motion for a preliminary injunction.


6
We have examined the motion and find it to be without merit.  Accordingly, for the reasons stated in the district court's memorandum opinion and order filed December 29, 1990, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation